Citation Nr: 1718498	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  00-12 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) in the U.S. Marine Corps from June 1972 to October 1972 and additional unverified service in the U.S. Marine Corps Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 1999 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A Travel Board hearing was held at the RO in November 2001 before a Veterans Law Judge (VLJ) who subsequently retired from the Board.  After the Veteran elected to appear before another VLJ, a second Travel Board hearing was held in October 2010 before an Acting VLJ.  Copies of the hearing transcripts from both of these hearings have been added to the record.

In May 2002, the Board denied the Veteran's request to reopen his previously denied claims of service connection for a cervical spine disability and for a low back disability.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) and, in November 2003, the Court vacated and remanded the Board's May 2002 decision.

In May 2011, a panel decision of the Board signed by three VLJ (including the 2 VLJ who held the Board hearings in November 2001 and in October 2010) reopened and remanded the Veteran's previously denied claims of service connection for a cervical spine (neck) disability to the Agency of Original Jurisdiction (AOJ) for additional development.

In August 2012 correspondence, the Veteran was advised of his right to have a third Board hearing before another VLJ.  In August 2015, the Veteran testified before a VLJ at a Travel Board hearing held at the RO.  A transcript of this hearing is of record.

The Board observes that with regard to the claim for entitlement to service connection for posttraumatic stress disorder (PTSD), the record reflects that in his August 2016 substantive appeal the Veteran requested to appear before the Board at a Video Conference hearing.  Although this issue was certified to the Board in November 2016, the record shows that the issue is awaiting the scheduling of the requested Board hearing.  Consequently, the Board will not accept jurisdiction over that issue at this time.  It will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a March 2017 letter, the Board informed the Veteran that the VLJ who conducted the August 2015 hearing was no longer employed by the Board (due to his retirement).  This letter advised him of the option to appear at a hearing before another VLJ.  38 U.S.C.A. § 7107 (d) (West 2014); 38 C.F.R. §§ 19.3 (b), 20.707 (2016).  The Veteran requested another Board hearing, via videoconference hearing, at his local VA office.  Therefore, a remand is necessary in order to afford the Veteran his requested Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a teleconference hearing before a member of the Board.  Notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704 (b).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

